HAWKINS, X
Conviction is for robbery with firearms; punishment being confinement in tbe penitentiary for life.
For two reasons tbe appeal will be dismissed. It appears from tbe affidavit of tbe sheriff that, after conviction, appellant assaulted tbe jailer, made bis escape, and was not recaptured by tbe officers until tbe third day after such escape. By reason of such escape under article 824, C. C. P., this court loses jurisdiction of tbe appeal. Also there has been filed in this court an affidavit from appellant advising that be does not wish to prosecute bis appeal further, and requesting that it be dismissed.
For both reasons, tbe appeal is dismissed.